Nev. 746, 753, 219 P.3d 1276, 1281 (2009) (recognizing that summary
                judgment is an adjudication on the merits). Thus, even if we were to
                conclude that appellant's complaint in this case stated a viable cause of
                action, he would be precluded from pursuing it in district court on
                remand.' See Five Star Capital Corp. v. Ruby, 124 Nev. 1048, 1055, 194
                P.3d 709, 713-14 (2008) (recognizing that the doctrine of issue preclusion
                prevents parties from relitigating a specific issue that has already been
                decided on its merits). Accordingly, we
                            ORDER this appeal DISMISSED.


                                                                                        J.
                                                           Hardesty



                                                           Parraguirre


                                                                      !.A               J.
                                                           Cherry




                cc: Hon. Steve L. Dobrescu, District Judge
                     Amadeo J. Sanchez
                     Attorney General/Carson City
                     Attorney General/Dep't of Public Safety/Carson City
                     White Pine County Clerk

                      'Appellant has since appealed from the summary judgment of his
                second complaint, see Sanchez v. State, Dept. of Corrections, Docket No.
                62484. In the context of resolving this appeal, we do not address the
                appeal in Docket No. 62484


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A